EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Tomoko Yota on 03/08/2021.

The application has been amended as follows: 

Cancel claim 2 and replace claims 1 and 3-6 filed on 12/09/2020 with the following claims.
	(Currently Amended)  A vehicle comprising: 
	a cooling box in which a delivery item can be accommodated, the cooling box 
being provided in the vehicle which is designated as a delivery destination and the cooling box including at least one damper;
	a communication device configured to communicate with at least one and to acquire a target value before completion of placement of the delivery item in the cooling box so as to be accommodated therein; and
	a processor device configured to acquire information of the delivery item through the communication device,
wherein the processor device is configured to
set the [[a]] target value which is [[of]] a temperature inside of the cooling box based on the information of the delivery item, and
adjust an opening degree of the at least one damper based on the target value of the temperature inside of the cooling box to adjust amount of cold air supplied to at least one chamber.

3.  	(Currently Amended)  The vehicle according to claim 1, wherein the communication device is further configured to transmit information showing the at least one the completion of placement of the delivery item so as to be accommodated.  	

4.  	(Currently Amended)  A delivery system comprising: 
a vehicle including a cooling box in which a delivery item can be accommodated, the cooling box being provided in the vehicle which is designated as a delivery destination and the cooling box including at least one damper;
	a deliverer terminal configured to be used by a deliverer during delivery; and
	a server configured to communicate with the deliverer terminal and the vehicle, wherein
	the vehicle includes
		a communication device configured to communicate with at least one and to acquire a target value before completion of placement of the delivery item in the cooling box so as to be accommodated therein; [[, and]]
		a processor device configured to acquire information of the delivery item through the communication device; [[,]] 
the processor device sets the [[a]] target value which is [[of]] a temperature inside of the cooling box based on the information of the delivery item; [[,]] and
the processor device adjusts an opening degree of the at least one damper based on the target value of the temperature inside of the cooling box to adjust amount of cold air supplied to at least one chamber.

5.  	(Currently Amended ) The vehicle according to claim 1 [[2]], wherein the processor device controls the cooling box such that the temperature inside of the 

	6.  	(Currently Amended) The vehicle according to claim 1, wherein when the delivery item includes a plurality of items, the processor device sets, as the target value, a minimum storage temperature of storage temperatures of the plurality of items.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RACHID BENDIDI/Primary Examiner, Art Unit 3667